Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

As per prosecution history, action dated 11/26/21 contained: claims 1-11, 13-21, withdrawn in the action dated 11/26/21 for the amended claims dated 11/3/21.
Accordingly, claims 1-11, 13-21 dated 1/26/22 are also withdrawn. (Subject matter of claims dated 11/26/21 is same as claims dated 11/3/21).
As per prosecution history, Mr. Robert Gempler had called the examiner (as per the interview summary dated 12/1/2021: “Applicant called regarding non-responsive amendment action dated 11/26/21. An agreement was reached that claims dated 7/6/21 having last paragraph in independent claims (revoke authorization ... limitations) along with detect similar credentials ... limitations of claims 11/3/21 would be examined. Applicant indicated that the replacement of last paragraph in independent claims dated 11/26/21 (define authorization ... limitations) was a typo error.”).
As seen in the interview summary dated 12/1/2021, the Applicant was informed that revoke authorization … is under examination and would be examined if Applicant submits claims with revoke authorization … as mentioned in the action dated 11/26/21. (i.e., last paragraph of the following claim subject matter.

    PNG
    media_image1.png
    621
    596
    media_image1.png
    Greyscale


During the interview summary dated 12/1/2021, the Applicant had mentioned to the examiner that revoke authorization … was mistakenly replaced by following define authorization … (last paragraph of the following claim subject matter) by a colleague. 


    PNG
    media_image2.png
    205
    569
    media_image2.png
    Greyscale


The Applicant has still submitted withdrawn claims, i.e., replacing the revoke authorization … with define authorization …


    PNG
    media_image3.png
    232
    522
    media_image3.png
    Greyscale

Please note that above paragraph of claim 1 merely adds “providers” at the end of the claim, over the withdrawn claim 1. 
Addition of “providers” to the withdrawn claims do not overcome the restriction requirement.
Applicant is reminded that the restricted subject matter would be examined if a divisional application is filed. 
A divisional application if filed earlier, would not delay prosecution of the divisional application. 


Conclusion
As per prosecution history, interview summary dated 12/2/21, an agreement was reached that define authorization … was a mistake and following would be presented for examination (without removal of revoke authorization …).

    PNG
    media_image1.png
    621
    596
    media_image1.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2496